DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Schumway 5797429.
Referring to claim 1, Schumway discloses a pumping system, comprising: a reciprocating isobaric pressure exchanger ( at 22 and 24) to exchange pressures between a first fluid and a second fluid, wherein the first fluid is a substantially particulate free fluid and the second fluid is a particulate laden fluid, the reciprocating IPX comprising: a valve assembly (26) comprising: a first piston (30) and a second piston (32); a shaft (34) coupling the first piston to the second piston; and a drive (36) coupled to the shaft, wherein the drive is to operate the valve assembly in alternating axial directions to control a flow of the first fluid entering the reciprocating IPX. Note, the fluids are not positively recited and are only described as for the intended use of the pressure exchanger and therefore are not given any patentable weight. Additionally, the pressure 
Referring to claim 2, Schumway discloses the reciprocating IPX further comprises: a high-pressure inlet coupled to the shaft (12); a first pressure vessel (22) coupled to the shaft; and a second pressure vessel (24) coupled to the shaft, wherein responsive to the valve assembly being in a first position, the first piston and the second piston are to direct the first fluid from the high-pressure inlet to the first pressure vessel and prevent the first fluid from entering the second pressure vessel, and responsive to the valve assembly being in a second position, the first piston and the second piston are to direct the first fluid from the high-pressure inlet to the second pressure vessel and prevent the first fluid from entering the first pressure vessel.
Referring to claims 3-4, Schumway discloses  a first check valve (57) coupled to the second pressure vessel (24), wherein responsive to the valve assembly being in the first position, the first check valve is to direct the second fluid into the second pressure vessel; and a second check valve (54) coupled to the first pressure vessel (22), responsive to the valve assembly being in the second position, the second check valve is to direct the second fluid into the first pressure vessel and  a third check valve (56) coupled to the second pressure vessel (24), wherein responsive to the valve assembly being in the second position, the third check valve is to direct the second fluid out of the second pressure vessel; and a fourth check valve (53) coupled to the first pressure vessel (22), wherein responsive to the valve assembly being in the first position, the fourth check valve is to direct the second fluid out of the first pressure vessel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckmann et al. 20050166978  in view of Shumway 5797429.
Referring to claim 1, Brueckmann discloses a pumping system, comprising: a reciprocating isobaric pressure exchanger ( at 3.1 and 3.2) to exchange pressures between a first fluid and a second fluid, wherein the first fluid is a substantially particulate free fluid and the second fluid is a particulate laden fluid, the reciprocating IPX comprising: a valve assembly (7) and a drive (17) where  the drive is to operate the valve assembly in alternating axial directions to control a flow of the first fluid entering the reciprocating IPX .  Brueckmann discloses the valve assembly is a reversing valve (see paragraph 0044) but does not disclose the valve has a first piston  and a second piston; a shaft coupling the first piston to the second piston. Schumway teaches a reversing valve assembly (26) comprising: a first piston (30) and a second piston (32); a shaft (34) coupling the first piston to the second piston; and a drive (36) coupled to the shaft.  As both Brueckmann and Schumway teach a reversing valve, it would be obvious to substitute one type of revising valve for another.  Therefore,  it would be obvious to one of ordinary skill in the art before the effective filing date to 
Referring to claim 2, Brueckmann, as modified, discloses the reciprocating IPX further comprises: a high-pressure inlet coupled to the shaft (Brine inlet to element 7)); a first pressure vessel (3.1) coupled to the shaft; and a second pressure vessel (3.2) coupled to the shaft, wherein responsive to the valve assembly being in a first position, the first piston and the second piston are to direct the first fluid from the high-pressure inlet to the first pressure vessel and prevent the first fluid from entering the second pressure vessel, and responsive to the valve assembly being in a second position, the first piston and the second piston are to direct the first fluid from the high-pressure inlet to the second pressure vessel and prevent the first fluid from entering the first pressure vessel.
Referring to claims 3-4, Brueckmann discloses  a first check valve (valve 5 on line 9.2) coupled to the second pressure vessel (3.2), wherein responsive to the valve assembly being in the first position, the first check valve is to direct the second fluid into the second pressure vessel; and a second check valve (valve 5 on line 9.1) coupled to the first pressure vessel (3.1), responsive to the valve assembly being in the second position, the second check valve is to direct the second fluid into the first pressure vessel and  a third check valve (valve 5 from chamber 3.2 to pump 6) coupled to the second pressure vessel (3.2), wherein responsive to the valve assembly being in the second position, the third check valve is to direct the second fluid out of the second pressure vessel; and a fourth check valve (valve 5 from chamber 3.1 to pump 6) 
Referring to claim 5, Brueckmann one or more pressure vessel pistons (4.1,4.2) disposed within the first pressure vessel or the second pressure vessel, the one or more pressure vessel pistons are to be axially driven by: the first fluid at a higher pressure to transfer pressure to the second fluid at a lower pressure; or the second fluid at the higher pressure to transfer pressure to the first fluid at the lower pressure.
Referring to claim 6, Brueckmann discloses a controller (16) that is configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the reciprocating IPX.
Referring to claim 7, Brueckmann discloses a first pump (6) capable of pump a first fluid but does not disclose a second pump.  However, Brueckmann discloses that fluid is supplied to line 8 by a variety of ways (see paragraph 0045) and line 8 feeds into 9.1 and 9.2, which are the low pressure inlets of the system.  The examiner takes official notice that a pump is a well known method of supplying fluid to a system.  Therefore, it would be obvious to one of ordinary skill in the art to further modify the system disclosed by Brueckmann as modified by Schumway to have a second pump because a pump is a well known method of supplying fluid to a system.
Referring to claim 8, Brueckmann, as modified, discloses the first pump (6) is a high-pressure pump and the second pump ( pump that supplies feed to line 8) is a low-pressure pump ( since supplies fluid to low pressure inlets at 9.1 and 9.2), and wherein the high-pressure pump is to provide the first fluid to a high-pressure inlet of the 
Referring to claim 12, Brueckmann discloses a flow path (see permeat line off of element 2) coupled to a high- pressure outlet of the reciprocating IPX, wherein the flow path is to drive a pressurized second fluid to a well without mixing the pressurized second fluid with the first fluid downstream from the reciprocating IPX (Note as the well is not positively recited, only intend use of the flow path and the flow path is capable of sending fluid to a well).

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672